


EXHIBIT 10.1


AVIS BUDGET CAR RENTAL, LLC
(a Delaware limited liability company)
AVIS BUDGET FINANCE, INC.
(a Delaware corporation)




$400,000,000 5.125% Senior Notes due 2022
Purchase Agreement
As of May 13, 2014
Morgan Stanley & Co. LLC


As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto


c/o Morgan Stanley & Co. LLC


1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
Avis Budget Car Rental, LLC, a Delaware limited liability company (“ABCR”), and
Avis Budget Finance, Inc., a Delaware corporation (“Avis Finance” and
collectively with ABCR, the “Company”), propose to issue and sell to the several
initial purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for
whom you are acting as representative (the “Representative”), $400,000,000
principal amount of its 5.125% Senior Notes due 2022 (the “Securities”). The
Securities will be issued pursuant to an Indenture to be dated as of May 16,
2014 (the “Indenture”) among the Company, Avis Budget Group, Inc., a Delaware
corporation (the “Indirect Parent”), Avis Budget Holdings, LLC, a Delaware
limited liability company (the “Direct Parent” and together with the Indirect
Parent, the “Parents”) and each of the entities listed in Schedule 2 hereto
(collectively with the Parents, the “Guarantors”) and Deutsche Bank Trust
Company Americas, as trustee (the “Trustee”), and will be fully and
unconditionally guaranteed on an unsecured senior basis by each of the
Guarantors (the “Guarantees”).


The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated May 13, 2014 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company, the
Guarantors and the Securities. Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to the Initial Purchasers pursuant to the terms of this Agreement. The
Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the

1

--------------------------------------------------------------------------------




manner contemplated by this Agreement. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum. References herein to the “Preliminary Offering Memorandum,” the
“Time of Sale Information” and the “Offering Memorandum” (each as defined below)
shall be deemed to refer to and include any document incorporated by reference
therein.


At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum as supplemented
and amended by the written communications listed on Annex A hereto.


The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:


1.Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 98.625% of the
aggregate principal amount of the Securities. The Company will not be obligated
to deliver any of the Securities except upon payment for all the Securities to
be purchased as provided herein.


(b)The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:


(i)it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;


(ii)it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
(iii)it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of its initial offering
except:


(A)within the United States to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

2

--------------------------------------------------------------------------------






(B)in accordance with the restrictions set forth in Annex C hereto.


(c)Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(g)(i), 6(h) and 6(i), counsel for the Company and counsel for the
Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.


(d)The Company and the Guarantors acknowledge and agree that the Initial
Purchasers may offer and sell Securities to or through any affiliate of an
Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.


(e)The Company and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person. Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Company, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.


2.Payment and Delivery. (a) Payment for and delivery of the Securities will be
made at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York 10036 at 10:00 A.M., New York City time, on May 16,
2014, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date”.


(b)Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company, for the
respective accounts of the several Initial Purchasers, of one or more global
notes representing the Securities (collectively, the “Global Note”), with any
transfer taxes payable in connection with the sale of the Securities duly paid
by the Company. The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.

3

--------------------------------------------------------------------------------






3.Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that:


(a)Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, and
the Offering Memorandum, as of its date and as of the Closing Date, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the Time of Sale
Information, at the Time of Sale, did not, and at the Closing Date, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; in each case, provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.


(b)Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company and the Guarantors
(including their respective agents and representatives, other than the Initial
Purchasers in their capacity as such) have not made, used, prepared, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any “written communication” (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company and the Guarantors or
their respective agents and representatives (other than a communication referred
to in clauses (i), (ii), (iii) and (iv) below), an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
pricing supplement substantially in the form of Annex B hereto, which constitute
part of the Time of Sale Information, (iv) each electronic road show and (v) any
other written communication approved in writing in advance by the
Representative. Each such Issuer Written Communication, when taken together with
all other Issuer Written Communications used on or prior to the date of first
use of such Issuer Written Communication and the Time of Sale Information, did
not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company and the Guarantors make no
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.


(c)Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, to the extent filed with
the Securities and Exchange Commission (the “Commission”) conformed or will
conform, as the case may be, in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) and such documents
did not and will not

4

--------------------------------------------------------------------------------






contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.


(d)Financial Statements. The financial statements and the related notes thereto
of the Indirect Parent and its subsidiaries included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
present fairly in all material respects the consolidated financial position of
the Indirect Parent and its subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with U.S.
generally accepted accounting principles (“GAAP”), applied on a consistent basis
throughout the periods covered thereby; and the other financial information
relating to Indirect Parent and its subsidiaries included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Indirect Parent and its
subsidiaries and presents fairly in all material respects the information shown
thereby.


(e)No Material Adverse Change. Since the date of the most recent financial
statements of the Indirect Parent included or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, except as set forth
in the Time of Sale Information (excluding any amendment or supplement thereto)
and the Offering Memorandum (excluding any amendment or supplement thereto), (i)
there has not been any material change in the capital stock or long-term debt of
the Indirect Parent or its subsidiaries, or any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Indirect Parent or the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position, results of operations or
business prospects of the Indirect Parent and its subsidiaries taken as a whole;
(ii) none of the Indirect Parent or any of its subsidiaries has entered into any
transaction or agreement that is material to the Indirect Parent and its
subsidiaries taken as a whole, or incurred any liability or obligation, direct
or contingent, that is material to the Indirect Parent and its subsidiaries
taken as a whole; and (iii) none of the Indirect Parent or any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum.


(f)Organization and Good Standing. The Company, the Guarantors and each of their
respective subsidiaries have been duly organized and are validly existing and in
good standing under the laws of their respective jurisdictions of organization
(to the extent such terms have meaning in such jurisdictions), are duly
qualified to do business and are in good standing in each jurisdiction in which
their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, be in good standing or have such power or authority could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, management, financial position,
results of operations or business prospects of the Indirect Parent and its
subsidiaries taken as a whole or on the performance by the Company and the
Guarantors of their respective obligations under the Transaction

5

--------------------------------------------------------------------------------






Documents (as defined below) (a “Material Adverse Effect”). The Company does not
own or control, directly or indirectly, any corporation, association or other
entity other than the subsidiaries listed in Schedule 3 to this Agreement.


(g)Capitalization. Indirect Parent had the capitalization as of March 31, 2014,
as set forth in each of the Time of Sale Information and the Offering Memorandum
under the heading “Capitalization” in the “Actual” column; and all the
outstanding shares of capital stock or other equity interests of each subsidiary
of Indirect Parent have been duly authorized and validly issued, and are fully
paid and non-assessable (except as otherwise described in each of the Time of
Sale Information and the Offering Memorandum) and are owned directly or
indirectly by Indirect Parent, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer (other than transfer
restrictions under applicable securities laws) or any other claim of any third
party, except as described in the Time of Sale Information and the Offering
Memorandum.


(h)Due Authorization. The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities (in
the case of the Company) and the Indenture (including, with respect to the
Guarantors, each Guarantee set forth therein) (collectively, the “Transaction
Documents”) to which they are a party and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby or by the Time of Sale Information and the Offering Memorandum has been
duly and validly taken.


(i)The Indenture. The Indenture has been duly authorized by the Company and each
of the Guarantors and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors, enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other similar
laws relating to or affecting the enforcement of creditors’ rights generally or
by general equitable principles (whether considered in a proceeding in equity or
law) relating to enforceability (collectively, the “Enforceability Exceptions”);
and on the Closing Date, the Indenture will conform in all material respects to
the requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.


(j)The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Indenture and Securities have been duly
executed, authenticated, issued and delivered as provided in the Indenture and

6

--------------------------------------------------------------------------------






the Securities have been paid for as provided herein, will be valid and legally
binding obligations of, and enforceable against, each of the Guarantors in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.


(k)Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.


(l)[Reserved].


(m)[Reserved].


(n)Descriptions of the Transaction Documents. Each Transaction Document conforms
or will conform as of the Closing Date in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.


(o)No Violation or Default. None of the Company and the Guarantors nor any of
their respective subsidiaries is (i) in violation of its charter or by-laws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Indirect Parent, the Company or any of their respective
subsidiaries is a party or by which the Indirect Parent, the Company or any of
their respective subsidiaries is bound or to which any of the property or assets
of the Indirect Parent, the Company or any of their respective subsidiaries is
subject; or (iii) in violation of any applicable law or statute or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority, except, in the case of clauses (ii) and (iii) above, for
any such default or violation that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(p)No Conflicts. The execution, delivery and performance by the Company and the
Guarantors of each of the Transaction Documents, as applicable, to which each is
a party, the issuance and sale of the Securities (including the Guarantees) and
the compliance by the Company and the Guarantors with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents or
the Time of Sale Information and the Offering Memorandum will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Indirect Parent or any
of its subsidiaries (other than any lien, charge or encumbrance created, imposed
or intended to be created or imposed by the Transaction Documents) pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Indirect Parent or any of its subsidiaries is a party or
by which the Indirect Parent or any of its subsidiaries is bound or to which any
of the property or assets of the Indirect Parent or any of its subsidiaries is
subject; (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Indirect Parent or any of its
subsidiaries; or (iii) assuming the accuracy of, and the Initial Purchasers’
compliance with, the representations, warranties and agreements of the Initial
Purchasers herein, and the compliance by the holders of the Securities with the
offering and

7

--------------------------------------------------------------------------------






transfer restrictions set forth in the Offering Memorandum, result in the
violation of any applicable law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (i) and (iii) above, for any such conflict,
breach, violation, lien, charge, encumbrance or default that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(q)No Consents Required. Assuming the accuracy of, and the Initial Purchasers’
compliance with, the representations, warranties and agreements of the Initial
Purchasers herein, and the compliance by the holders of the Securities with the
offering and transfer restrictions set forth in the Offering Memorandum, no
consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Company and the Guarantors of
each of the Transaction Documents, as applicable, to which each is a party, the
issuance and sale of the Securities (including the Guarantees) and compliance by
the Company and the Guarantors with the terms thereof and the consummation of
the transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as have been obtained or as may be required (i) under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers or (ii) that if not obtained or made could not reasonably
be expected to have a Material Adverse Effect.


(r)Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Indirect Parent or any of its subsidiaries is or may be a party or to which any
property of the Indirect Parent or any of its subsidiaries is or may be the
subject that, individually or in the aggregate, if determined adversely to the
Indirect Parent or any of its subsidiaries, could reasonably be expected to have
a Material Adverse Effect; and no such investigations, actions, suits or
proceedings are, to the best knowledge of the Company and each of the
Guarantors, threatened or, to the best knowledge of the Company and each of the
Guarantors (without having undertaken any independent inquiry outside of the
Company and each of the Guarantors), contemplated by any governmental or
regulatory authority or by others.


(s)Independent Accountants. Deloitte & Touche LLP, who have certified certain
financial statements of the Indirect Parent and its subsidiaries, is an
independent registered public accounting firm with respect to the Indirect
Parent and its subsidiaries within the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) and as required by the Securities Act.


(t)Title to Real and Personal Property. The Indirect Parent and its subsidiaries
have good and marketable title in fee simple to, or have valid rights to lease
or otherwise use, all items of real and personal property that are material to
the respective businesses of the Indirect Parent and its subsidiaries, in each
case free and clear of all liens, encumbrances, claims and defects and
imperfections of title except those that (i) are permitted under the Company’s
second amended and restated credit agreement with JPMorgan Chase Bank, N.A. and
the other parties thereto, dated as of August 2, 2013, as may be amended; (ii)
do not materially interfere with the use made and proposed to be made of such
property by the Indirect Parent and its subsidiaries; or (iii) could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

8

--------------------------------------------------------------------------------






(u)Title to Intellectual Property. The Indirect Parent and its subsidiaries own
or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) reasonably necessary for the conduct of their respective
businesses except where the failure to own or possess such rights could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and the conduct of their respective businesses does not, and
will not, conflict in any respect with any such rights of others except which
conflict could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and the Indirect Parent and its subsidiaries
have not received any notice of any claim of infringement of or conflict with
any such rights of others which infringement or conflict, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect.


(v)No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Indirect Parent or any of its subsidiaries, on the one
hand, and the directors, officers, stockholders or other affiliates of the
Indirect Parent or any of its subsidiaries, on the other, that would be required
by the Securities Act to be described in a registration statement to be filed
with the Commission and that is not so described in each of the Time of Sale
Information and the Offering Memorandum.


(w)Investment Company Act. None of the Company, the Guarantors, nor any of their
subsidiaries is, and solely after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Information and the Offering Memorandum none of them will be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).


(x)Taxes. Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Indirect Parent and its
subsidiaries have paid all federal, state, local and foreign taxes, other than
those being contested in good faith and by appropriate proceedings so long as
there are adequate reserves for such taxes, and have filed all tax returns
required to be paid or filed through the date hereof; and (ii) except as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Indirect Parent or any of its subsidiaries
or any of their respective properties or assets.


(y)Licenses and Permits. The Indirect Parent and its subsidiaries possess such
licenses, certificates, permits and other authorizations issued by, and have
made such declarations and filings with, the appropriate federal, state, local
or foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and except as described in each of the Time of Sale

9

--------------------------------------------------------------------------------






Information and the Offering Memorandum, none of the Indirect Parent or any of
its subsidiaries has received notice of any revocation or modification of any
such license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course, which, if the subject of an unfavorable decision, ruling
or finding, could reasonably be expected to have a Material Adverse Effect.


(z)No Labor Disputes. No labor disturbance by or dispute with employees of the
Indirect Parent or any of its subsidiaries exists or, to the best knowledge
(without having undertaken any independent inquiry outside of the Company and
the Indirect Parent) of the Company and each of the Guarantors, is contemplated
or threatened and neither the Company nor any Guarantor is aware of any existing
or imminent labor disturbance by, or dispute with, the employees of any of the
Indirect Parent’s or any of its subsidiaries’ principal suppliers, contractors
or customers, except as would not reasonably be expected to have a Material
Adverse Effect.
(aa)    Compliance With Environmental Laws. (i) The Indirect Parent and its
subsidiaries (x) are, and at all prior times were, in compliance with any and
all applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”), (y)
have received and are in compliance with all permits, licenses, certificates or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received notice of any actual or potential material liability under or relating
to any Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice; (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Indirect
Parent or its subsidiaries, except in the case of each of (i) and (ii) of this
Section 3(aa), for any such failure to comply, or failure to receive required
permits, licenses or approvals, or cost or liability, as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (iii) except as described in each of the Time of Sale Information and the
Offering Memorandum, (x) there are no proceedings that are pending, or that are
known to be contemplated, against the Indirect Parent or any of its subsidiaries
under any Environmental Laws in which a governmental entity is also a party,
other than such proceedings regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (y) the Indirect Parent
and its subsidiaries are not aware of any issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a Material Adverse
Effect, and (z) none of the Indirect Parent or any of its subsidiaries
anticipates material capital expenditures relating to any Environmental Laws.
(bb)    Compliance With ERISA. Except as described in each of the Time of Sale
Information and the Offering Memorandum, (i) each employee benefit plan, within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) that is subject to ERISA, for which the Indirect
Parent, the Company or any member of their “Controlled Groups” (defined as any
organization which is a member of a controlled group of corporations within

10

--------------------------------------------------------------------------------






the meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance in all material respects with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code, whether or not
waived, has occurred or is reasonably expected to occur; and (iv) for each Plan
that is subject to the funding rules of ERISA or the Code, the fair market value
of the assets of each such Plan is not less than the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan).
(cc)    Disclosure Controls. The Indirect Parent and its subsidiaries maintain
an effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Indirect Parent in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Indirect Parent’s management as appropriate to allow
timely decisions regarding required disclosure. The Indirect Parent and its
subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as and when required by Rule 13a-15 of the
Exchange Act.
(dd)    Accounting Controls. The Indirect Parent and its subsidiaries maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including but not limited to internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP, and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed the Time of Sale Information and the Offering Memorandum,
there are no material weaknesses or significant deficiencies in the Indirect
Parent’s and its subsidiaries’ internal controls.
(ee)    No Unlawful Payments. None of the Indirect Parent, any of its
subsidiaries nor, to the knowledge of the Company and each of the Guarantors,
any director, officer, agent, employee or other person associated with or acting
on behalf of the Indirect Parent or any of its subsidiaries has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision

11

--------------------------------------------------------------------------------




of the Foreign Corrupt Practices Act of 1977, the OECD convention on Combating
Bribery of Foreign Public Officials in International Business Transactions or
any similar law of any other relevant jurisdictions; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.
The Company and its subsidiaries have instituted, maintained and enforced, and
intend to continue to maintain and enforce, policies and procedures designed to
promote and ensure compliance with all applicable anti-bribery and
anticorruption laws.
(ff)    Insurance. The Indirect Parent and its subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Indirect Parent’s management
reasonably believes are adequate to protect the Indirect Parent and its
subsidiaries and their respective businesses; and none of the Indirect Parent or
any of its subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business at a cost that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(gg)    Compliance with Money Laundering Laws. The operations of the Indirect
Parent and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Indirect
Parent or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company and the Indirect Parent,
threatened.
(hh)    Compliance with OFAC and Sanctions. None of the Indirect Parent or any
of its subsidiaries or, to the knowledge of the Company and each of the
Guarantors, any director, officer, agent, employee, affiliate or other person
associated with or acting on behalf of the Indirect Parent or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), the U.S. State Department, or any similar sanction or measures
administered by the European Union or the United Kingdom (collectively,
“Sanctions”), and the Company will not directly or indirectly use the proceeds
of the offering of the Securities hereunder, or lend, contribute or otherwise
make available such proceeds (i) to any subsidiary, joint venture partner or
other person or entity, for the purpose of financing the activities of any
person currently subject to any Sanctions, (ii) for the purpose of funding or
facilitating any activities of or business in any country that is, at the time
of such funding or facilitating, subject to Sanctions, or (iii) in any other
manner that would reasonably be expected to result in a violation by any person
of Sanctions.
(ii)    Solvency. On and immediately after the Closing Date, the Company and the
Guarantors (on a consolidated basis after giving effect to the issuance of the
Securities and the other transactions related thereto as described in each of
the Time of Sale Information and the Offering Memorandum) will

12

--------------------------------------------------------------------------------






be Solvent. As used in this paragraph, the term “Solvent” means, with respect to
a particular date, that on such date (i) the present fair market value (or
present fair saleable value) of the assets of such person is not less than the
total amount required to pay the liabilities of such person on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; (ii) such person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and commitments as
they mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, such person
is not incurring debts or liabilities beyond its ability to pay as such debts
and liabilities mature; (iv) such person is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such person is
engaged; and (v) such person is not a defendant in any civil action that would
result in a judgment that such person is or would become unable to satisfy.
(jj)    No Restrictions on Subsidiaries. No subsidiary of the Indirect Parent is
currently subject to any material prohibition, directly or indirectly, under any
agreement or other instrument to which it is a party or is subject, from paying
any dividends to the Indirect Parent, as applicable, from making any other
distribution on such subsidiary’s capital stock or membership interests, as
applicable, from repaying to the Indirect Parent or the Company any loans or
advances to such subsidiary from the Indirect Parent or the Company as
applicable, or from transferring any of such subsidiary’s properties or assets
to the Indirect Parent or any of its subsidiaries, other than as disclosed in
the Time of Sale Information and the Offering Memorandum.
(kk)    No Broker’s Fees. None of the Indirect Parent or any of its subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against the Indirect
Parent or any of its subsidiaries or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities.
(ll)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Time of Sale Information and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.
(mm)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

13

--------------------------------------------------------------------------------






(nn)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no representation is made) has
(i) directly or indirectly, solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act or (ii)
with respect to those Securities offered or sold in reliance upon Regulation S
under the Securities Act (“Regulation S”), engaged in any directed selling
efforts within the meaning of Regulation S, and assuming the accuracy of the
representations and warranties of the Initial Purchasers herein, all such
persons have complied with the offering restrictions requirement of Regulation
S.
(oo)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained herein (including Annex C
hereto) and their compliance with their agreements set forth therein, it is not
necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act.
(pp)    No Stabilization. Neither the Company nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
(qq)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company as described in the
Time of Sale Information and the Offering Memorandum will violate Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
(rr)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
(ss)    Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or any Guarantor to believe
that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.
4.Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:


(a)Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any

14

--------------------------------------------------------------------------------






Issuer Written Communication and the Offering Memorandum (including all
amendments and supplements thereto) as the Representative may reasonably
request.


(b)Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or the filing with
the Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or allow to be filed any such document with the Commission to which
the Representative reasonably objects; provided that, if in the opinion of the
outside counsel of Indirect Parent and the Company, such proposed amendment or
supplement is required by law, the Company can make such amendment or
supplement, notwithstanding any such reasonable objection.


(c)Additional Written Communications. Before using, authorizing, approving or
referring to any Issuer Written Communication, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of such written
communication for review and will not use, authorize, approve or refer to any
such written communication to which the Representative reasonably objects.


(d)Notice to the Representative. The Indirect Parent and the Company will advise
the Representative promptly, and confirm such advice in writing, (i) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, such Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Indirect Parent and the
Company will use its reasonable best efforts to prevent the issuance of any such
order preventing or suspending the use of any of the Time of Sale Information,
any Issuer Written Communication or the Offering Memorandum or suspending any
such qualification of the Securities and, if any such order is issued, will
obtain as soon as possible the withdrawal thereof.


(e)Ongoing Compliance of the Time of Sale Information and the Offering
Memorandum. (1) If at any time prior to the completion of the initial offering
of the Securities by the Initial Purchasers (i) any event shall occur or
condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing

15

--------------------------------------------------------------------------------






when the Offering Memorandum is delivered to a purchaser, not misleading or (ii)
it is necessary to amend or supplement the Offering Memorandum to comply with
law, the Indirect Parent and the Company will promptly notify the Initial
Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum as may be necessary so that the
statements in the Offering Memorandum as so amended or supplemented will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law; and (2) if at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Time of
Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information so that any of the Time of Sale
Information will not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, the
Indirect Parent and the Company will promptly notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information as may be necessary so that the statements in any of the Time of
Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.


(f)Blue Sky Compliance. The Company will cooperate with the Initial Purchasers
and counsel for the Initial Purchasers to qualify or register (or to obtain
exemption from qualifying or registering) the Securities for offer and sale
under the securities or Blue Sky laws of such jurisdic tions as the
Representative shall reasonably request and will continue such qualifications,
registrations and exemptions in effect so long as required for the offering and
resale of the Securities; provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify; (ii) file any general consent to service of
process in any such jurisdiction; or (iii) subject itself to taxation in any
such jurisdiction if it is not otherwise so subject.


(g)Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, none of the Company and the
Guarantors will, without the prior written consent of the Representative, offer,
sell, contract to sell or otherwise dispose of any debt securities (other than
loans pursuant to credit facilities described in the Time of Sale Information
and the Offering Memorandum or loans paid off by the Company or any of its
subsidiaries in the ordinary course of business) issued or guaranteed by the
Company or any of the Guarantors and having a tenor of more than one year.


(h)Use of Proceeds. The Company will apply the net proceeds from the sale of the
Securities as described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of proceeds”.


(i)Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the

16

--------------------------------------------------------------------------------






Guarantors will, during any period in which the Company is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to holders of
the Securities and prospective purchasers of the Securities designated by such
holders, upon the request of such holders or such prospective purchasers, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.


(j)DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).


(k)No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.


(l)No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.


(m)No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) with respect to those Securities
offered or sold in reliance upon Regulation S, engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.


(n)No Stabilization. Neither the Company nor any of its affiliates will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.


(o)Legended Securities. Each certificate for a Security will bear the applicable
legend(s) contained in “Notice to investors” in the Preliminary Offering
Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.


5.Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
severally represents and agrees that it has not and will not use, authorize use
of, refer to, or participate in the planning for use of, any written
communication that constitutes an offer to sell or the solicitation of an offer
to buy the Securities other than (i) the Preliminary Offering Memorandum and the
Offering Memorandum; (ii) a written communication that contains no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) that was
not included (including through incorporation by reference)

17

--------------------------------------------------------------------------------






in the Preliminary Offering Memorandum or the Offering Memorandum; (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
above (including any electronic road show); (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing; or (iv) any written communication relating to or that contains the
terms of the Securities and/or other information that was included (including
through incorporation by reference) in the Preliminary Offering Memorandum or
the Offering Memorandum.


6.Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:


(a)Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the Company
and the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.


(b)No Downgrade. From and after the Time of Sale and prior to the Closing Date
no downgrading shall have occurred in the rating accorded the Securities or any
other debt securities or preferred stock issued or guaranteed by the Indirect
Parent or any of its subsidiaries by any nationally recognized statistical
rating organization.


(c)No Material Adverse Change. For the period from and after the signing of this
Agreement and prior to the Closing Date, no event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto), the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.


(d)Officer's Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s,
as applicable, financial matters and is satisfactory to the Representative (i)
confirming that such officer has carefully reviewed the Time of Sale Information
and the Offering Memorandum and, to the best knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct;
(ii) confirming that the other representations and warranties of the Company and
the Guarantors in this Agreement are true and correct and that the Company and
the Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date; (iii) to the effect set forth in paragraphs (b) and (c) above; and (iv)
confirming which Guarantors, organized or incorporated outside the state of
Delaware, are “significant subsidiaries,” if any, of the Company as such term is
defined under Rule 1-02(w) of Regulation S-X promulgated under the Securities
Act.


(e)[Reserved.]

18

--------------------------------------------------------------------------------






(f)Comfort Letters. On the date of this Agreement and on the Closing Date,
Deloitte & Touche LLP shall have furnished to the Representative, at the request
of the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporate by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.


(g)Opinion and Negative Assurance Letter of Counsel for the Company and the
Guarantors. (i) Kirkland & Ellis LLP, counsel for the Company and the
Guarantors, shall have furnished to the Representative, at the request of the
Company, their written opinion and negative assurance letter, dated the Closing
Date and addressed to the Initial Purchasers, substantially in the form attached
hereto as Exhibit A (the “Kirkland Opinions”),and (ii) Bryon L. Koepke, Senior
Vice President and Chief Securities Counsel of the Company, shall have furnished
to the Representative, at the request of the Company, his written opinion, dated
the Closing Date and addressed to the Initial Purchasers, substantially in the
form attached hereto as Exhibit B (the “Company Opinion”).


(h)Additional Opinions with respect to the Guarantors. The Initial Purchasers
shall receive opinions covering the laws of organization or incorporation of
those Guarantors organized or incorporated outside the State of Delaware if any
such Guarantor is a “significant subsidiary” as such term is defined under Rule
1-02(w) of Regulation S-X promulgated under the Securities Act, either
individually or taken together with other such Guarantors, in form and substance
reasonably satisfactory to the Representative.


(i)Opinion and Negative Assurance Letter of Counsel for the Initial Purchasers.
The Representative shall have received on and as of the Closing Date an opinion
and negative assurance letter of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.


(j)No Legal Impediment. No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any federal,
state or foreign governmental or regulatory authority that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees; and no injunction or order of any federal, state or foreign
court shall have been issued that would, as of the Closing Date, prevent the
issuance or sale of the Securities or the issuance of the Guarantees.


(k)Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and each
of the Guarantors in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

19

--------------------------------------------------------------------------------






(l)DTC. The Securities shall be eligible for clearance and settlement through
DTC.


(m)Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.


7.Indemnification and Contribution.


(a)Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses reasonably incurred in connection with any suit, action
or proceeding or any claim asserted, as such fees and expenses are incurred),
joint or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein


(b)Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the following: the information
contained in (i) the first sentence in the second paragraph, (ii) the second and
third sentences under the fifth paragraph, (iii) the third and fourth sentences
under the sixth paragraph, (iv) the eighth paragraph and (v) the eighteenth
paragraph under the heading “Plan of Distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum.

20

--------------------------------------------------------------------------------






(c)Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless (i)
the Indemnifying Person and the Indemnified Person shall have mutually agreed to
the contrary; (ii) the Indemnifying Person has failed within a reasonable time
to retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such reasonable fees and expenses shall be reimbursed as they are
incurred. Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by the Representative and any such separate firm for
the Company, the Guarantors, their respective directors and officers and any
control persons of the Company and the Guarantors shall be designated in writing
by ABCR. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for reasonable fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request, (ii) the Indemnifying Person
shall not have reimbursed the Indemnified Person in accordance with such request
prior to the date of such settlement unless such fees and expenses are being
disputed in good faith, and (iii) the Indemnified Person shall have given at
least 30 days written notice of its intention to settle. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification is or could
have been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified

21

--------------------------------------------------------------------------------




Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.


(d)Contribution. If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to or insufficient to hold harmless an Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
aggregate amount paid or payable by such Indemnified Person, as incurred, as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company and the Guarantors on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same respective proportions
as the net proceeds (before deducting expenses) received by the Company from the
sale of the Securities pursuant to this Agreement and the total discounts and
commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate initial offering price of the
Securities. The relative fault of the Company and the Guarantors on the one hand
and the Initial Purchasers on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or any Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.


(e)Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with investigating, defending or preparing to defend any
such action or claim. Notwithstanding the provisions of this Section 7, in no
event shall an Initial Purchaser be required to contribute any amount in excess
of the amount by which the total discounts and commissions received by such
Initial Purchaser with respect to the offering of the Securities exceeds the
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to

22

--------------------------------------------------------------------------------






contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 7 are several in proportion to their respective purchase
obligations hereunder and not joint.


(f)Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.


8.Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.


9.Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or Nasdaq Stock Market; (ii) trading of any securities issued or
guaranteed by the Company or any of the Guarantors shall have been suspended on
any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of the
Representative, is material and adverse to, and makes it impracticable or
inadvisable to proceed with, the offering, sale or delivery, of the Securities
on the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum; or (v) the representation in Section
3(a) is incorrect in any respect.


10.Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Indirect Parent and the Company agree to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 10, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

23

--------------------------------------------------------------------------------






(b)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.


(c)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.


(d)Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.


11.Payment of Expenses. (a) Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company and each
of the Guarantors jointly and severally agree to pay or cause to be paid all
costs and expenses incident to the performance of their respective obligations
hereunder, including, without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendments or supplements thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantors’
counsel and independent accountants; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) 50% of
all expenses incurred by the Company in connection with any “road show”
presentation to potential investors.

24

--------------------------------------------------------------------------------






(b)If (i) this Agreement is terminated pursuant to Section 9 (other than
pursuant to clause (v) of Section 9 if the Company and the Initial Purchasers
subsequently enter into another agreement for the Initial Purchasers to purchase
the same or substantially similar securities of the Company), (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company and each of the
Guarantors jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.


12.Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.


13.Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.


14.Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.


15.Governing Law Provisions. (a) Governing Law. This Agreement AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT shall be
governed by and construed in accordance with the laws of the State of New York.


(b)Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding, as
to which such jurisdiction is non-exclusive) of the Specified Courts in any
Related Proceeding. Service of any process, summons, notice or document by mail
to such party’s address set forth above shall be effective service of process
for any Related Proceeding brought in any Specified

25

--------------------------------------------------------------------------------






Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.


(c)Waiver of Jury Trial. The Company and the Initial Purchasers hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
any of the Transaction Documents to which it is a party or the transactions
contemplated hereby.


16.Miscellaneous. (a) Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.


(b)Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Morgan Stanley & Co. LLC,
1585 Broadway, New York, New York 10036, Attention: High Yield Syndicate Desk,
with a copy to the Legal Department. Notices to the Company and the Guarantors
shall be given to them at 6 Sylvan Way, Parsippany, NJ 07054 (fax:
973-496-5080); Attention: Treasurer.


(c)Entire Agreement. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.


(d)Counterparts. This Agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier, facsimile or other electronic transmission (i.e., a
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.


(e)Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.


(f)Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.


(g)Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.





26

--------------------------------------------------------------------------------




    
If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.


Very truly yours,


 
By
AVIS BUDGET CAR RENTAL, LLC


/s/ Rochelle Tarlowe
 
 
 
 
Name:
Rochelle Tarlowe
 
 
 
Title:
Vice President and Treasurer
 



 
By
AVIS BUDGET FINANCE, INC.


/s/ Rochelle Tarlowe
 
 
 
 
Name:
Rochelle Tarlowe
 
 
 
Title:
Vice President and Treasurer
 



 
By
AVIS BUDGET GROUP, INC.


/s/ Rochelle Tarlowe
 
 
 
 
Name:
Rochelle Tarlowe
 
 
 
Title:
Vice President and Treasurer
 



 
By
AVIS BUDGET HOLDINGS, LLC.


/s/ Rochelle Tarlowe
 
 
 
 
Name:
Rochelle Tarlowe
 
 
 
Title:
Vice President and Treasurer
 




27

--------------------------------------------------------------------------------








 
By
AB CAR RENTAL SERVICES, INC.
ARACS LLC
AVIS ASIA AND PACIFIC, LLC
AVIS CAR RENTAL GROUP, LLC
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
AVIS OPERATIONS, LLC
AVIS RENT A CAR SYSTEM, LLC
PF CLAIMS MANAGEMENT, LTD.
PR HOLDCO, INC.
WIZARD CO., INC.


/s/ Rochelle Tarlowe
 
 
 
 
Name:
Rochelle Tarlowe
 
 
 
Title:
Vice President and Treasurer
 





 
By
BGI LEASING, INC.
BUDGET RENT A CAR SYSTEM, INC.
BUDGET RENT A CAR LICENSOR, LLC
BUDGET TRUCK RENTAL LLC
RUNABOUT, LLC
WIZARD SERVICES, INC.
ZIPCAR,INC.


/s/ David B. Wyshner
 
 
 
 
Name:
Rochelle Tarlowe
 
 
 
Title:
Vice President and Treasurer
 


28

--------------------------------------------------------------------------------






The foregoing Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first written above.
By
MORGAN STANLEY & CO. LLC
For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.


/s/ Nicholas Romig
 
 
Authorized Signatory
 
 








29